Citation Nr: 9909901	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss, on appeal from the initial grant of 
service connection.

2.  Entitlement to service connection for a bilateral eye 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to May 
1975 and from July 1975 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which, in pertinent part, granted 
service connection for bilateral hearing loss, with 
assignment of a noncompensable (zero percent) disability 
rating, and denied service connection for a bilateral eye 
condition.

The September 1996 rating decision also granted service 
connection for bilateral pes planus, with assignment of a 
zero percent disability rating; degenerative arthritis of the 
right knee, with assignment of a 10 percent disability 
rating; degenerative joint disease of the right knee, with 
assignment of a 10 percent disability rating; and 
costochondritis, with assignment of a zero percent disability 
rating.  That decision also denied service connection for 
residuals of a left foot injury, a right hand injury, a left 
hand injury, and a bilateral ankle condition.  The veteran 
perfected his appeal to the Board as to these issues.  
However, he submitted a statement in September 1998 
indicating that he only wished to continue his appeal on the 
issues of an increased evaluation for hearing loss and 
service connection for a bilateral eye condition.  An appeal 
may be withdrawn in writing at any time before the Board 
renders a decision.  See 38 C.F.R. § 20.204 (1998).  
Therefore, these issues are not before the Board.


FINDINGS OF FACT

1.  The veteran's claim for a compensable evaluation for his 
hearing loss condition is plausible, and sufficient evidence 
has been obtained for a correct resolution of this claim.

2.  Since the veteran's retirement from service, his hearing 
loss disability has been manifested by average puretone 
thresholds of 27.5 decibels in the right ear and 26 decibels 
in the left ear, with speech recognition ability of 82 
percent for the right ear and 80 percent for the left ear, 
resulting in Level "III" hearing for both ears. 

3.  There is no medical evidence showing current diagnosis of 
a chronic acquired eye disorder.

4.  There is no medical evidence that the veteran's 
superimposed right eye injury during service resulted in 
disability with respect to his refractive error of the eye.

5.  The veteran's claim for service connection for a 
bilateral eye condition is not plausible.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
compensable evaluation for bilateral hearing loss, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss have not 
been met since the grant of service connection.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.85, and 4.87, Diagnostic Code 6100 (1998).

3.  The veteran has not presented a well-grounded claim for 
service connection for a bilateral eye condition, and there 
is no statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for bilateral hearing loss.  Therefore, his claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination.  There is no indication of additional treatment 
records that the RO failed to obtain, and sufficient evidence 
is of record to rate the veteran's service-connected 
disability properly.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

After the veteran disagreed with the original noncompensable 
disability rating assigned for this condition, the RO issued 
a Statement of the Case (SOC) and Supplemental Statement of 
the Case (SSOC) that essentially addressed the issue as 
entitlement to a compensable evaluation.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The SOC, as well as the SSOC, provided to the veteran 
incorrectly identified the issue on appeal.  However, the 
Board concludes that the veteran was not prejudiced by this 
error in the circumstances of this case.  The May 1997 SOC 
indicated that the evidence of record at the time of the 
September 1996 rating decision (i.e., service medical 
records), in conjunction with evidence developed since the 
1996 rating decision (i.e., 1996 VA examination reports), was 
considered in assigning the noncompensable disability rating 
for the veteran's hearing loss.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The RO was, in effect, considering whether the facts showed 
that the veteran was entitled to a compensable disability 
rating for his hearing loss for any period of time since his 
original claim.  

Despite the incorrect phrasing of the issue on appeal in the 
SOC and SSOC, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claim.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claim of disagreement 
with the original rating properly considered based on all the 
evidence of record.  In the particular circumstances of this 
case, it would be pointless to remand the veteran's claim in 
order to instruct the RO to issue a SSOC that correctly 
identified the issue on appeal.  Any error to the veteran by 
the RO's phrasing of the issue on appeal in the SOC and SSOC 
was not prejudicial to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The evaluations derived from this 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Codes 6100 through 6110; Table VI (1998).  Tables VI and VII 
are reproduced below.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  




TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment
(with diagnostic codes)
LEVEL OF HEARING IN
BETTER EAR
XI

100
*
(61
10)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

The veteran's service medical records showed treatment for 
hearing loss, primarily beginning in 1994.  The audiogram 
conducted upon his retirement physical examination in January 
1995 showed that puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
55
LEFT
5
15
15
10
50

The veteran has undergone one audiogram since his retirement 
from service during the VA examination conducted in November 
1996.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
65
LEFT
5
10
20
15
60

The average puretone threshold was 271/2 decibels for the right 
ear and 26 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 82 percent in the 
right ear and of 80 percent in the left ear.  It was noted 
that the thresholds were within the normal range from 500 
through 3000 Hertz and then dropped to a moderate hearing 
loss at 4000 Hertz and above bilaterally.  Word recognition 
was fair bilaterally.  The veteran was borderline for use of 
hearing aids.

The results of the 1996 audiogram indicate that the veteran's 
hearing loss is properly evaluated as zero percent disabling.  
Based on an 82 percent speech recognition score and a 271/2-
decibel average puretone threshold, Table VI indicates a 
designation of Level "III" for the right ear.  Based on an 
80 percent speech recognition score and a 26-decibel average 
puretone threshold, Table VI indicates a designation of Level 
"III" for the left ear.  When applied to Table VII, the 
numeric designations of "III" for both ears translated to a 
zero percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6101 (1998).  Therefore, the veteran's service-connected 
hearing loss is noncompensable.  38 C.F.R. § 4.85, Tables VI 
and VII (1998).

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.


Bilateral eye condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The medical evidence does not show that the veteran currently 
has a clinically ascertainable acquired eye disorder.  The VA 
examination in 1996 showed no chronic eye disorders.  His 
visual acuity was correctable to 20/20.  The pupil 
examination was normal.  He had no diplopia.  He had normal 
extraocular muscle motility.  Visual fields were full.  The 
iris was within normal limits in both eyes, and the lens was 
clear in both eyes. 

The slit lamp examination showed pigmentation of the 
peripheral cornea and nasal pinguecula on both eyes.  These 
are not, however, a chronic medical condition.  The VA 
examiner indicated that these were benign changes of the eye 
that had no risk for loss of vision.  The dilated fundoscopic 
examination showed an increased cup to disk ratio with normal 
intraocular pressure.  Again, this does not constitute a 
finding of a chronic medical disorder.  The examiner's 
comments show that these findings reflect a risk for 
development of glaucoma, and the veteran was advised to make 
an appointment to follow-up on these findings.  A diagnosis 
of glaucoma was not, however, rendered, and there is no 
indication in the veteran's statements that a diagnosis of 
glaucoma, or any other chronic eye disorder, has been 
rendered since his retirement from service.  

The veteran's service medical records also failed to show 
diagnosis of a chronic eye disorder.  He was only treated for 
eye disorders of an acute and transitory nature (i.e., 
keratoconjunctivitis, bacterial conjunctivitis).  The last 
complaint regarding any of these conditions was made in 1981, 
and the veteran had no complaints regarding his eyes, other 
than decreasing visual acuity, during his remaining 14 years 
of military service.  Therefore, the first element of a well-
grounded claim has not been satisfied.

The veteran is not entitled to compensation simply because he 
incurred an eye injury during service.  His current 
complaints (i.e., blurry vision and frequent tearing of the 
eyes) are symptoms only and do not constitute a diagnosed 
medical disorder.  No diagnosis of a chronic eye disorder has 
ever been rendered, and, without proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board is cognizant of the fact that the veteran maintains 
that he has residuals from an inservice eye injury.  Even 
though his statements are generally accepted as true for 
purposes of determining whether his claim is well grounded, 
the limitation imposed is that his statements must be on a 
matter as to which he is competent, and he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, since the medical evidence does not 
show current diagnosis of a chronic eye disorder, the 
veteran's claim for service connection is not well grounded.

The Board notes that the veteran's service medical records 
also showed diagnoses of presbyopia and astigmatism, and he 
was provided eyeglasses for near vision.  Presbyopia is a 
form of refractive error.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI, para. 11.07(b) (August 26, 1996) 
(hereinafter "M21-1").  Refractive error of the eye is not 
a disease or injury within the meaning of applicable law.  
See 38 C.F.R. § 3.303(c) (1998).  As refractive error of the 
eye is not, by law, a disease or injury, it requires more 
than an increase in severity during service in order to 
warrant a grant of service connection.  There is a lack of 
entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The evidence in this case does not show that any superimposed 
disease or injury that occurred during military service 
resulted in increased disability.  Despite the fact that the 
veteran's service medical records showed that he incurred an 
injury to his right eye from a tree branch, no medical 
professional has indicated that any refractive error of the 
eye is etiologically related to that injury.  Therefore, as 
refractive error of the eye may be not be considered a 
disease or injury according to VA law, and as there is no 
competent medical evidence of a superimposed disease or 
injury during service that resulted in a decrease in visual 
acuity, the veteran has failed to state a plausible claim for 
service connection for presbyopia.  

Service connection may not be granted for a regular 
astigmatism, since this is also of congenital or 
developmental origin, and, as discussed above, there is no 
indication in the medical evidence that the veteran's 
superimposed eye injury during service resulted in a decrease 
in visual acuity.  Service connection may be granted for an 
irregular astigmatism, which may be due to injury.  M21-1, 
Part VI, para. 11.07(b)(1) (August 26, 1996).  In such 
circumstances, service connection is granted for 
uncorrectable residuals.  However, not only does the medical 
evidence fail to show that the veteran's astigmatism is 
irregular, but he does not have any uncorrectable residuals.  
His visual acuity is correctable.  Therefore, the veteran has 
also failed to state a plausible claim for service connection 
for astigmatism.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1998) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Epps v. Gober, 126 F.3d 1464; 
see also Slater v. Brown, 9 Vet. App. 240, 243-244 (1996); 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996).  The Board finds VA has no 
outstanding duty to inform the veteran of the necessity to 
submit certain evidence to complete his application for VA 
benefits, see 38 U.S.C.A. § 5103(a) (West 1991), because 
nothing in the record suggests the existence of evidence that 
might well ground this claim.  The veteran has not indicated 
that diagnosis of a chronic eye disorder has been rendered.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss is denied.

2.  Entitlement to service connection for a bilateral eye 
condition is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

